Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32418 iShares® Gold Trust (Exact name of registrant as specified in its charter) New York 81-6124036 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Balance Sheets at September 30, 2013 and December 31, 2012 1 Income Statements for the three and nine months ended September 30, 2013 and 2012 2 Statements of Changes in Shareholders’ Equity (Deficit) for the nine months ended September 30, 2013 and the year ended December 31, 2012 3 Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 Table Of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements iShares® Gold Trust Balance Sheets (Unaudited) At September 30, 2013 and December 31, 2012 September 30, December 31, (Dollar amounts in $000’s) ASSETS Current assets Gold bullion inventory (fair value of $7,576,618 and $11,647,783, respectively) $ $ Market value reserve (Note 2B) ) — Payable for capital Shares redeemed ) — TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE CAPITAL SHARES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities Sponsor’s fees payable $ $ Total liabilities Commitments and contingent liabilities (Note 5) — — Redeemable capital Shares, no par value, unlimited amount authorized (at redemption value) – 588,250,000 issued and outstanding at September 30, 2013 and 719,550,000 issued and outstanding at December 31, 2012 Shareholders’ equity (deficit) — ) TOTAL LIABILITIES, REDEEMABLE CAPITAL SHARES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ $ See notes to financial statements. 1 Table Of Contents iShares® Gold Trust Income Statements (Unaudited) For the three and nine months ended September 30, 2013 and 2012 Three Months Ended Nine Months Ended September 30, September 30, (Dollar amounts in $000’s, except for per Share amounts) Revenue Proceeds from sales of gold to pay expenses $ Cost of gold sold to pay expenses ) Gain (loss) on sales of gold to pay expenses ) Gain (loss) on gold distributed for the redemption of Shares ) Total gain (loss) on sales and distributions of gold ) Market value recovery (Note 2B) — — Total revenue Expenses Sponsor’s fees ) Market value reserve (Note 2B) — — ) — Total expenses ) NET INCOME $ Net income per Share $ Weighted-average Shares outstanding See notes to financial statements. 2 Table Of Contents iShares® Gold Trust Statements of Changes in Shareholders’ Equity (Deficit) (Unaudited) For the nine months ended September 30, 2013 and the year ended December 31, 2012 Nine Months Ended Year Ended (Dollar amounts in $000’s) September 30, 2013 December 31, 2012 Shareholders’ equity (deficit) – beginning of period $ ) $ ) Net income Adjustment of redeemable capital Shares to redemption value ) Shareholders’ equity (deficit) – end of period $ — $ ) See notes to financial statements. 3 Table Of Contents iShares® Gold Trust Statements of Cash Flows (Unaudited) For the nine months ended September 30, 2013 and 2012 Nine Months Ended September 30, (Dollar amounts in $000’s) CASH FLOWS FROM OPERATING ACTIVITIES: Proceeds from sales of gold $ $ Expenses – Sponsor’s fees paid ) ) Net cash provided by operating activities — — Increase (decrease) in cash — — Cash, beginning of period — — Cash, end of period $ — $ — RECONCILIATION OF NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Gain on gold distributed for the redemption of Shares ) ) Cost of gold sold to pay expenses Market value recovery (Note 2B) ) — Market value reserve (Note 2B) — Change in operating assets and liabilities: Sponsor’s fees payable ) Net cash provided by operating activities $ — $ — Supplemental disclosure of non-cash information: Carrying value of gold received for creation of Shares $ $ Carrying value of gold distributed for redemption of Shares, at average cost $ ) $ ) See notes to financial statements. 4 Table Of Contents iShares ® Gold Trust Notes to Financial Statements (Unaudited) September 30, 2013 1 - Organization The iShares® Gold Trust (the “Trust”) was organized on January 21, 2005 as a New York trust. The trustee is The Bank of New York Mellon (the “Trustee”), which is responsible for the day to day administration of the Trust. The Trust’s sponsor is iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company (the “Sponsor”). The Trust is governed by the Third Amended and Restated Depositary Trust Agreement (the “Trust Agreement”) executed by the Trustee and the Sponsor as of February 28, 2013. The Trust issues units of beneficial interest (or “Shares”) representing fractional undivided beneficial interests in its net assets. The objective of the Trust is for the value of its Shares to reflect, at any given time, the price of gold owned by the Trust at that time, less the Trust’s expenses and liabilities. The Trust is designed to provide a vehicle for investors to own interests in gold bullion. The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions for Form 10-Q and the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”). In the opinion of management, all material adjustments, consisting only of normal recurring adjustments considered necessary for a fair statement of the interim period financial statements have been made. Interim period results are not necessarily indicative of results for a full-year period. These financial statements and the notes thereto should be read in conjunction with the Trust’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the SEC on February 28, 2013. The Trust is not an investment company registered under the Investment Company Act of 1940, as amended. 2 - Summary of Significant Accounting Policies A.
